Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
	2.  This communication is in response to the amendment filed 26 October 2021. Claims 1, 11, and 20 have been amended. Claims 1-20 are pending.

Information Disclosure Statement
	3. The information disclosure statement (IDS) submitted on 11/09/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicants’ IDS form 1449 is attached to this instant
Office Action

Response to Remarks/Amendment
	4.  Applicant's remarks filed 26 October 2021 have been fully considered but they are not persuasive. The remarks will be addressed below in the order in which they appear in the noted response.

	In response to rejection(s) of claim(s) 1-20 under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 27 July 2021, Applicant provides the following remarks:

The applicant argues that the claims do “not fall into the categories of “certain methods of organizing human activity.” At some level, almost all claims connect to human activity. The claims of the present application, rather than directing themselves towards human activity, let alone towards certain methods of organizing human activity, recite a specific set of computerized steps, including “comparing the orthogonal time series object to a stored orthogonal time series object and determining a difference; based on the difference and the request, identifying an action by querying a database.”” 

	The examiner respectfully disagrees. The applicant argues that the amended claims are not a certain method of organizing human activity and not an abstract idea. However, the use of the comparisons of the orthogonal times series and determining the difference for the request is for the determination of financial interactions of individuals which are then transmitted to user devices with instructions and actions to guide user actions. Therefore, this is a form of commercial interaction where financial information is being transmitted to the user with specific instructions for guidance which is a form of organizing human activity per the 2019 Revised Patent Subject Matter Eligibility Guidance issued and is therefore an abstract idea. Therefore, the claims are not eligible under prong one of revised step 2A and the rejection is maintained.

	The applicant argues “the Office has characterized as mathematical concepts as in “mathematical relationships, mathematical formulas or equations, or mathematical equations,” mental processes as in “being performed or read into the mind for the purposes of Organizing and Tracking information.” See Office Action at 2-3. For example, at least the elements of “comparing the orthogonal time series object to a stored orthogonal time series object and determining a difference;” and “based on the difference and the request, identifying an action by querying a database,” fall within none of the cited groupings of abstract ideas”

	The examiner respectfully disagrees. The applicant argues that the amended claims are not a mental process or mathematical relationship and are therefore not an abstract idea. The use of orthogonal time series algorithms are the application of a mathematical relationship since time series algorithms are a mathematical function. Furthermore, mental processes describe concepts performed in the human mind and the comparison of times series algorithms to that stored in order to determine a difference represents the application of observation of the algorithms, evaluation of the algorithms, and judgement regarding the algorithms. These are mathematical relationships and mental processes per the 2019 Revised Patent Subject Matter Eligibility Guidance issued and is therefore an abstract idea. Therefore, the claims are not eligible under prong one of revised step 2A and the rejection is maintained.

	The applicant argues “the pending claims present additional elements that reflect “an improvement in the functioning of a computer” and… the claims recite “receiving, from a user device, a financial interaction associated with an individual, wherein the request is related to an enterprise system.” Accordingly, the claims recite a practical application… For example, in Enfish, LLC v. Microsoft Corp., the Federal Circuit found that “claims to a self-referential table for a computer database,” achieved through programming, “were directed to an improvement in computer capabilities and not directed to an abstract idea.”…In similar fashion, Applicant’s claims also provide a technological improvement.”

	The examiner respectfully disagrees. The applicant argues that the amended claims teach an improvement and practical application partly due to similarities with Enfish, LLC v. Microsoft Corp. However, the receiving of financial interaction with an individual associated with a request from an enterprise system encompasses the receiving inputs of data for creating a model for action and is insignificant extra-solution activity as this is receiving data as per the MPEP 2106.05(d). Accordingly, this does not integrate 

	The applicant argues “the Office did not provide a full analysis of the claims… The Office summarizes claims 2-8 and 12-18 as “contain[ing] the identified abstract ideas, which are all part of the abstract ideas presented.” This summary provides no guidance as to the Office’s rejection and does not explain clearly and particularly why each claim was rejected under § 101. Dependent claims 2-8 and 12-18 recite additional limitations that show the claims are integrated into a practical application.”

	The examiner respectfully disagrees. The applicant argues that the dependent claims 2-8 and 12-18 are integrated into practical application. The claims 2-8 and 12-18 which are dependent on the independent claims further describe the process of receiving a request for an interaction associated with an individual and then retrieving data associated with the individual to generate an orthogonal time series object based on the data set that comprises a geometric representation which consist of the receiving, transmitting and storing of data for creating a model for action is insignificant extra-solution activity as this is transmitting and receiving and storing data as per the MPEP 2106.05(d). Accordingly, this does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the rejection is maintained.

	The applicant argues “The Federal Circuit emphasized in BASCOM that, because “the ‘inventive concept may arise in one or more of the individual claim limitations or in the ordered combination of the limitations,”…the Office must show how the combination of additional elements of “generating an orthogonal time series object based on the aggregated data set, wherein the orthogonal time series object comprises a geometric representation of a set of attributes associated with the individual,” among others, was conventional. The Office has not and cannot do so because the claimed systems recite nonconventional approaches to processing financial data in a secure way. Even assuming Applicant's claims are directed to an abstract idea, which they are not, the combination of the steps represent significantly more than the alleged abstract idea.”

	The examiner respectfully disagrees. The applicant argues that the amended claims teach something significantly more than the alleged abstract idea partially due to relationship with the case BASCOM Global Internet Servs. v. AT&T Mobility LLC. However, the process of receiving a request for an interaction associated with an individual and then retrieving data associated with the individual to generate an orthogonal time series object based on the data set that comprises a geometric representation does not provide any indication that the additional elements such as processor or user device and the transmitting and receiving and storing steps for the process, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that the receiving, storing or transmission of data is a well‐understood, routine, and conventional function. The case BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC describes a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. However, the amended claims described above do not describe the ability to customize and choose only specific attributes within a defined filtering system for each end user.  Therefore, the rejection is maintained.

35 U.S.C. 103


	The applicant argues “…the asserted combination of Villella and Parnaby fails to teach or suggest Applicant's amended claim 1, which recites a combination of elements including:
	….aggregating the request with the data set; generating an orthogonal time series object based on the aggregated data set, wherein the orthogonal time series object comprises a geometric representation of a set of attributes associated with the individual; comparing the orthogonal time series object to a stored orthogonal time series object and determining a difference; based on the difference and the request, identifying an action by querying a table.”

The examiner respectfully disagrees. The applicant asserts that the prior art references Villella and Parnaby do not teach the amended claims. However, the addition of the prior art reference Pallath will teach the amended claims. Villella teaches aggregating the interaction with the data set 0015 the generation of an orthogonal 0090 time series 0096 model using the data 0091 with geometric representation 0091 attributed to users and individuals 0011 comparing the 0101 orthogonal 0090 time series model to a 0096 to a stored 0057 orthogonal 0090 time series model 0096 use of an orthogonal 0090 time series model using the data for 0096 identifying an action 0016 by querying a table. This is combined with Parnaby for the requesting of an interaction 0109 and Pallath for the use of financial applications 0023 and the determination of differences 0098 to teach the amended claims stated by the applicant. The references Villella and Parnaby in addition to Pallath do teach the amended claims. Therefore, the rejection is maintained.

	The applicant argues “The Office appears to indicate where “orthogonal/uncorrelated” is referred to in paragraph [0090] in Villella, and where a “time series” is referred to in paragraph [0096] in Villella. But, the Office fails to identify how Villella discloses the claimed “orthogonal time series model.” In its analysis, the Office does not address how the entire term “orthogonal time series object” is disclosed by Villella.”

	The examiner respectfully disagrees. The applicant argues that the prior art reference Villella does not teach the “orthogonal time series object” concept. However the orthogonal concept in paragraph 0090 of the reference Villella is describe as a method of creating orthogonal data through transformations that can be used for modeling 0091. This data can then be applied to the time series modeling in paragraph 0096 to create orthogonal time series models. Therefore, this process does create orthogonal times series. The rejection is maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The limitations and steps described in Claim 1 are generally for storing instructions to perform operations when executed including: receiving, from a user device, a request for a financial interaction associated with an individual (Storing and Receiving Information, observation and evaluation; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); retrieving, a data set associated with the individual; aggregating the financial interaction with the data set: generating an orthogonal time series object based on the aggregated data set, wherein the orthogonal time series  (Storing and Analyzing Information, observation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); and transmitting the identified action (Transmitting Information, judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of the limitation in the mind with evaluation, judgement and observation and commercial interactions for the purposes of Organizing Human Activity but for the recitation of generic computer components. That is, other than processor, non-transitory memory, user device, system and device nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information. For example, receiving a request for an interaction associated with an individual and then retrieving data associated with the individual to generate an orthogonal time series object based on the data set that comprises a geometric representation of a set of attributes associated with the individual and identifies an action encompasses what a data modeler does to create models with data to identify actions associated with a request. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind for evaluation, judgement and observation but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described above, these process recite limitations for commercial interactions, a “Method of Organizing Human Activity”. Accordingly, the claim recites an abstract idea.
 These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving, transmitting and storing of data for creating a model for action is insignificant extra-solution activity as this is transmitting and receiving and storing data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the process amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s specification states:
[20] Individual device 102 may be any device associated with an individual, e.g., a customer of the enterprise or individual associated with the enterprise. For example, device 102 may be a computer, smart device, phone, tablet, wearable device, etc. through which the individual may interact with the enterprise. In some embodiments, device 102 may be a kiosk, automated teller machine (ATM), or other computing device associated with the enterprise.

Which shows the receiving of information, with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned process consists of functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such 
Independent claim 11 and 20 also contain the identified abstract ideas above, with additional elements non-transitory computer-readable storage medium and computer which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent claims 9 and 19 teaches wherein the operations further comprise: generating and configuring to display a graphical representation of the orthogonal time series object and the identified action (Analyzing Information, evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with added additional element a graphical user interface to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent claims 10 teaches wherein transmitting the identified action comprises transmitting instructions configured to cause to display (Transmitting Information, judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with added additional element the graphical user interface and a display to be 
Claims 2-8 and 12-18 also contain the identified abstract ideas, which are all part of the abstract ideas presented, with no more additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Therefore, Claims 1-20 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 20180248904 to Villella (hereinafter referred to as “Villella”) in view of US publication number 20130018698 to Parnaby (hereinafter referred to as “Parnaby”) in further view of US publication number 20180150547 to Pallath (hereinafter referred to as “Pallath”).

(A) As per claims 1/11/20, Villella teaches a system for determining a next action for an individual, the system; (Villella: [determining the next specific action 0050 for an individual 0051 of a system 0059])
and at least storing instructions to perform operations when executed including: receiving, associated with an individual; (Villella: [storing of specific instructions to perform functions and operations 0004 for execution by receiving information 0013 associated with an individual 0051])
retrieving, a data set associated with the individual; (Villella: [the retrieving and collecting of data sets associated with the individual 0098])
aggregating the interaction with the data set: generating an orthogonal time series object based on the aggregating data set, wherein the orthogonal time series object comprises a geometric representation of a set of attributes associated with the individual; (Villella: [aggregating the interaction with the data set 0015 the generation of an orthogonal 0090 time series 0096 model using the data 0091 with geometric representation 0091 attributed to users and individuals 0011]) 
comparing the orthogonal time series object to a stored orthogonal time series object: based on the orthogonal time series object, identifying an action by querying a table; (Villella: [comparing the 0101 orthogonal 0090 time series model to a 0096 to a stored 0057 orthogonal 0090 time series model 0096 use of an orthogonal 0090 time series model using the data for 0096 identifying an action 0016 by querying a table])
and transmitting the identified action. (Villella: [the transmitting of 0057 identified action 0050])
Villella does not explicitly teach requesting for an interaction or databases which are taught by Parnaby.
Parnaby teaches:
The requesting for an interaction (Parnaby: [the requesting of an interaction 0109])
The application of databases (Parnaby: [the use of databases 0030])

Villella in view of Parnby does not explicitly teach financial applications and determination of differences which are taught by Pallath.
Pallath teaches:
The use of financial applications (Pallath: [the use of financial applications 0023])
The determination of differences (Pallath: [the determination of differences 0098])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the time series model generation from data of Villella in view of Parnby with financial applications and determination of differences of Pallath as they are analogous art along with the current invention which solve problems related to time series model generation from data in a system, and the combination would lead to the determination of models with data as taught in [0022] of Parnaby.
Villella 0050 describes computers and related components such as a processor, non-transitory memory, user device, graphical user interface, non-transitory computer-readable storage medium and a display for this and all further claims.

(B) As per claim 2/12, Villella teaches the orthogonal time series object as in claim 1. Villella teaches comprises a value, an opportunity (Villella: [the use of values 0015 and opportunities 0064])
Villella does not explicitly teach a customer lifetime, surface area, and a sum of items which are taught by Parnaby.
Parnaby teaches:

The use of a surface area (Parnaby: [the use of a surface and display area 0043])
The use of an action of sum of items (Parnaby: [An action of sum of items 0087])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the time series model generation from data of Villella with customer lifetime, surface area, and a sum of items of Parnaby as they are analogous art along with the current invention which solve problems related to time series model generation from data in a system, and the combination would lead to the determination of models with data as taught in [0022] of Parnaby.

(C) As per claim 3/13, Villella teaches values as in claim 1. Villella teaches comprises an entity based on events that generate less (Villella: [providing to an entity based on events 0115 that generate 0058 less than 0108])
Villella does not explicitly teach a customer lifetime, net values, positive values and negative values which are taught by Parnaby.
Parnaby teaches:
The application of a customer lifetime (Parnaby: [a user and customer lifetime 0037])
The application of a net value (Parnaby: [the use of a net value calculation 0035])
The application of positive and negative values (Parnaby: [the use of positive values and negative values 0091/0035])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the creating an entity based on events of Villella with customer lifetime, net values, positive values and negative values of Parnaby as they are analogous art along with the current invention which solve problems related to creating an entity based on events from data in a system, and the combination would lead to the creation of entitites with data as taught in [0034] of Parnaby.

(D) As per claim 4/14, Villella teaches opportunity comprises a potential value in claim 2 and associated with the individual in claims 1.
Villella does not explicitly teach surface area which are taught by Parnaby.
Parnaby teaches:
The use of a surface area (Parnaby: [the use of a surface and display area 0043])
The combination of references above teaches the opportunity and value associated with an individual as in Claims 1 and 2 above, and the surface area is taught in preceding limitation for the same reasons/rationale.

(E) As per claim 5/15, Villella teaches wherein opportunities in claim 2 and availability to the individual in claim 1.
Villella does not explicitly teach a sum of items which are taught by Parnaby.
Parnaby teaches:
The use of an action of sum of items (Parnaby: [An action of sum of items 0087])
The combination of references above teaches the opportunity available an individual as in Claims 1 and 2 above, and the sum composed of one or more values is taught in preceding limitation for the same reasons/rationale.

(F) As per claim 6/16, Villella teaches comprises a time period (Villella: [having a time period 0051]).
Villella does not explicitly teach requesting which are taught by Parnaby.
Parnaby teaches:
The requesting for something (Parnaby: [the requesting of something 0109])


(G) As per claim 7/17, Villella teaches wherein the operations further comprise: generating a orthogonal time series object for the individual based on the orthogonal time series object in claim 1 and the time period in claim 6. Villella teaches the combination and rolling up of models [the combination and rolling up of models 0110])

(H) As per claim 8/18, Villella teaches wherein identifying the action to the orthogonal time series object in claim 1. Villella teaches applying a machine learning model (Villella: [applying a machine learning model and algorithm 0021])

(I) As per claim 9/19, Villella teaches wherein the operations further comprise of the orthogonal time series object and the identified action as in claim 1. Villella teaches generating a graphical user interface configured to display a graphical representation (Villella: [describes the use of a graphical user interface to display graphical representations 0031 and figure 4])

(J) As per claim 10, Villella teaches wherein transmitting the identified action comprises transmitting instructions configured as in claim 1 to display the graphical user interface via a display as in claim 9.

Conclusion


Hoffberg, MULTIFACTORAL OPTIMIZATION SYSTEM AND METHOD, United States Patent Application Publication No. 2018/0049043: Relevant Teachings: Hoffberg discloses performing transformation of a time series of data in a time domain representing the physical event or process event into a non-time domain to produce a transformed data set. Hoffberg fails to disclose an orthogonal time series for geometric representation for financial interaction.
Sugaberry, METHOD AND APPARATUS FOR LOCATING ERRORS IN DOCUMENTS VIA DATABASE QUERIES, SIMILARITY-BASED INFORMATION RETRIEVAL AND MODELING THE ERRORS FOR ERROR RESOLUTION, United States Patent Application Publication No. 2018/0268015: Relevant Teachings: Sugaberry discloses recognizing errors in documents which may comprise text and images and resolving recognized errors with aid of time series algorithms and databases for a plurality of objects. Hoffberg fails to disclose an orthogonal time series for geometric representation for financial interaction.
9. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/               Examiner, Art Unit 3683                                                                                                                                                                                         	1/23/2022

/ROBERT D RINES/               Primary Examiner, Art Unit 3683